Citation Nr: 0724510	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and L.S.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In March 2007, the appellant testified at a hearing before 
the Board.  During the hearing, the appellant submitted 
additional evidence and waived RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.


FINDING OF FACT

At the time of his death in October 2002, the veteran was not 
service connected for any disability and had never filed a 
claim for service connection.


CONCLUSION OF LAW

The claim for additional monthly DIC, pursuant to 38 U.S.C.A. 
§ 1311(a)(2), is without legal merit.  38 U.S.C.A. §§ 1311 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.5, 3.10 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2003, the appellant filed for DIC benefits under 
38 C.F.R. § 1310 for service connection for the cause of the 
veteran's death.  In a June 2004 rating decision, the RO 
granted the appellant service connection for the cause of the 
veteran's death.  See 38 C.F.R. §§ 3.5, 3.312 (2006).  The RO 
determined that a contributing cause of death was related to 
the veteran's military service.  Specifically, the RO found 
that the veteran suffered from diabetes mellitus as a result 
of military service and that diabetes mellitus contributed to 
the veteran's heart disease, which in turn was significantly 
productive of his death.  As a result, the appellant, who is 
the surviving spouse, was awarded DIC compensation under 
38 U.S.C.A. § 1311(a)(1).  See 38 C.F.R. § 3.10(b) (2006).

Thereafter, in July 2004, the appellant filed a claim for 
additional monthly DIC benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2).  That section provides for increased 
compensation in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  In determining the 
period of the preceding sentence, only periods in which the 
veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 
2007); see also 38 C.F.R. § 3.10(c) (2006).

A review of the record reveals that the veteran was not 
service connected for any disability at the time of his death 
in October 2002.  Additionally, the veteran did not submit a 
claim for service connection during his lifetime.  Likewise, 
there is no VA decision of record prior to the veteran's 
death.  The appellant argues that despite the fact that the 
veteran was not service connected for disability at the time 
of his death, he was "entitled" to receive service 
connection for disabilities that would have been totally 
disabling for at least eight years prior to his death.  The 
appellant contends that, in addition to diabetes mellitus, 
the veteran suffered from post-traumatic stress disorder, 
depression, arthritis, and cancer.  She states that all of 
these disabilities were related to the veteran's military 
service, the disabilities were totally disabling, and the 
disabilities existed for at least eight years prior to the 
veteran's death.  In support, she submitted the veteran's 
medical records.  Consequently, the appellant believes that 
she is entitled to a section 1311(a)(2) increase in benefits.

The veteran's theory of the case has been termed 
"hypothetical entitlement" in VA case law.  According to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), prior versions of implementing regulations 
permitted the additional DIC award when a veteran would have 
been hypothetically entitled to a total rating for eight 
years, even though he was not actually in receipt of the 
benefit during his or her lifetime.  See Hix v. Gober, 225 
F.3d 1377 (Fed. Cir. 2000).

VA has since amended its implementing regulations to provide 
that there would be no hypothetical determinations as to 
whether a deceased veteran had been totally disabled for 
eight years such that a surviving spouse could qualify for 
the additional DIC benefits.  See 67 Fed. Reg. 16309 (Apr. 5, 
2002); 38 C.F.R. § 3.10 (2002).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003), the Federal Circuit held that 
VA could properly construe the "entitled to receive" 
language of 38 U.S.C.A. § 1311(a)(2) as preventing a claimant 
from prevailing where no claims had been filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening, except where clear and unmistakable 
error (CUE) had been made in a decision entered during the 
veteran's lifetime.

(Thereafter, VA also provided for entitlement where reopening 
a final claim could have occurred based on new evidence 
consisting of service department records that existed at the 
time of a prior VA decision but were not previously 
considered by VA.  See 70 Fed. Reg. 72211 (Dec. 2, 2005); 
38 C.F.R. § 3.10(f)(3) (2006).  The Federal Circuit concluded 
that VA's interpretation of 38 U.S.C.A. § 1311(a)(2) as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief was reasonable.  Consequently, the Federal Circuit 
affirmed the regulations.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
476 F. 3d 872 (Fed. Cir. 2007).)

Here, as noted above, the veteran was not in receipt of 
compensation for any service-connected disability at the time 
of his death.  Consequently, he was not in receipt of 
compensation for service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  Thus, for the 
appellant to prevail on her claim, it must be shown that the 
veteran was entitled to receive such compensation.  See 
38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(c).

In the appellant's case, because her claim for additional DIC 
benefits was filed after the change to the regulations, 
consideration of hypothetical entitlement is not warranted.  
See, e.g., Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(pertaining to hypothetical entitlement claims for DIC 
benefits under 38 U.S.C.A. § 1318).  The other two 
circumstances (CUE by VA and missing service department 
records) that satisfy the "entitled to receive" phrase 
presuppose that the veteran filed a claim for disability 
compensation during his lifetime.  See 38 C.F.R. 
§ 3.10(f)(3).  In other words, where no claim has been filed 
during the veteran's lifetime, additional DIC compensation 
pursuant to 38 U.S.C.A. § 1311(a)(2) is not allowable by law.  
New claims filed posthumously by a veteran's survivor cannot 
provide a basis for the additional benefits.  See National 
Organization of Veterans' Advocates, Inc., 314 F.3d at 1380.  
Therefore, consideration of the veteran's medical records is 
not warranted and the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As the appellant's claim lacks legal merit; discussion of 
VA's duties to notify and assist is not necessary.  See, 
e.g., Nelson v. Principi, 18 Vet. App. 407, 410 (2004).


ORDER

Entitlement to additional monthly DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


